DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument LaVon does not disclose compositionally identical first and third chassis and a compositionally different second center chassis, it is noted that LaVon discloses an array of a first taped diaper (see paragraph [0209]), a second pant diaper (see paragraph [0227]), and a third taped diaper (see paragraph [0247]), wherein the first and third diapers have compositionally identical chassis (see the tables following paragraphs [0217] and [0255]), while the second diaper has a chassis that differs in the composition of the core and the width of the backsheet (see the table following paragraph [0235]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (2013/0072887) in view of Nishikawa et al. (2013/0211357) and Zink et al. (2013/0306226).
With respect to claim 1, LaVon discloses an array comprising a first absorbent pant article, as shown in figure 3, in closed form, as disclosed in paragraph [0100], comprising a first center chassis 102 comprising first topsheet 138, a first backsheet 136, and a first absorbent core 140. First and third discrete elastomeric side panels 112a and 114a are joined to first center chassis in the front waist region 116, and second and fourth discrete elastomeric side panels 112b and 114b are joined in the back waist region 118, as shown in figure 3, such that none of the side panels overlap the absorbent core. The first and second side panels 112a and 112b and the third and fourth side panels 114a and 114b meet at side edges to form first and second seams, as disclosed in paragraph [0107]. The first and second seams are refastenable, as disclosed in paragraph [0100]. The side panels 112 and 114 comprise an elastomeric film, as disclosed in paragraph [0102]. The side panels 112 and 114 are not folded over a waist edge of the article, as shown in figure 3. LaVon further discloses a second disposable absorbent pant article, as shown in figure 25, in closed form, as disclosed in paragraph [0100], comprises a second center chassis 102 comprising a second topsheet 138, a second backsheet 136a, a second backsheet film 136b and a second absorbent core 142, as shown in figure 27. First and second elastomeric belt flaps 114a 
LaVon discloses all aspects of the claimed invention with the exception of the first and second ears of the third taped article being elastomeric, the second belt flap of the second pant article being longer such that it extends beyond the side seams, and the second article comprising a portion of the first and second elastomeric belt flaps that is directly attached to the backsheet film. 
Nishikawa discloses a taped article, as shown in figure 1A, comprising first and second ear portions 42. The ear portions are elastomeric, as disclosed in paragraph [0065]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the ear portions of the taped article of LaVon elastomeric, as taught by Nishikawa, to achieve the predictable result of fastening ears that stretch to provide a snug fit.
Nishikawa further discloses a pant article, as shown in figure 1F, wherein the back belt flap is longer and extends beyond the side seams of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the back belt flap of LaVon longer such that it extends beyond the side seams, as taught by Nishikawa, to achieve the predictable result of an article having greater coverage over the buttocks of a wearer.
Zink discloses an absorbent article having a backsheet 242, a backsheet film 136, as described in paragraph [0074], and first and second elastomeric belt flaps 202 and 204, as shown in figure 8E. A portion of the first and second elastomeric belt flaps 202 and 204 are directly attached to the backsheet film 136, as shown in figure 8E. Zink 
With respect to claim 2, LaVon discloses all the articles in the array comprise a topsheet made of a material that inherently has a texture, as disclosed in paragraph [0075].
With respect to claim 3, the first pant article of LaVon comprise a discrete waistband, as disclosed in paragraph [0085].
With respect to claim 4, the first pant article of LaVon comprises a discrete waistband in the front and back waist regions, as disclosed in paragraph [0085], but remains silent as to its placement on the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the waistband on an interior surface of the first pant article of LaVon to achieve the predictable result of a waistband that is not exposed on the outer side of the article.
With respect to claim 5, the articles of LaVon comprises an outer leg cuff 158b, as shown in figure 16. LaVon discloses in paragraphs [0083] and [0425] that U.S. Patent Publication 2009/0312730 (herein after “LaVon ‘730) is incorporated by reference to disclose leg cuffs. LaVon ‘730 discloses outer leg cuffs formed by a film 30, 
With respect to claim 6, the articles of LaVon comprise an inner leg cuff 158a and an outer leg cuff 158b comprising a folded layer and elastics between the folded layers, as shown in figure 26. LaVon discloses in paragraphs [0083] and [0425] that U.S. Patent Publication 2009/0312730 (herein after “LaVon ‘730) is incorporated by reference to disclose leg cuffs. LaVon 730 discloses inner and outer leg cuffs comprising a nonwoven web 31 folded around elastics 167 and 168, as shown in figure 4.
With respect to claim 12, the first and second belt flaps of LaVon comprise an inner belt nonwoven and an outer belt nonwoven, with the plurality of elastic strands disposed therebetween, as shown in figures 25a and 25b.
With respect to claim 13, the first and second refastenable seams of LaVon are formed by hook and loop fastening components on the garment-facing surface of the side panels, as disclosed in paragraphs [0095] and [0110].
With respect to claim 14, the side panels of LaVon comprise an elastomeric film, as disclosed in paragraph [0102], but LaVon remains silent as to an aperture film. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the film of LaVon with apertures to achieve the predictable result of side panels that are breathable.
With respect to claim 15, the second plurality of elastics in the second belt flap of LaVon extend into a crotch region of the second pant article, as shown in figure 25.
With respect to claim 16, the first, second, and third packages comprise a common trademark, as disclosed by LaVon in paragraph [0063].
With respect to claims 17-18, LaVon discloses in paragraph [0102] that the side panels and belt flaps 112 and 114 can be rectangular in shape or another shape that provides an integral tab for easy grasping. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the side panels and belt flaps of LaVon with non-rectangular shapes to provide a tab that is easy for a user to grasp.
With respect to claim 19, the first, second, and third articles of LaVon are made by a common manufacturer, as disclosed in paragraph [0010].

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (2013/0072887) in view of Nishikawa et al. (2013/0211357) and Zink et al. (2013/0306226), and further in view of Roe et al. (6,407,308).
LaVon, as modified by Nishikawa and Zink, discloses all aspects of the claimed invention with the exception of a sensor. Roe discloses an absorbent article comprising a sensor integrally disposed in the article to provide signal when the article has been soiled, as disclosed in column 1, lines 53-63. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of LaVon with a sensor, as taught by Roe, to alert a caregiver when the article is soiled.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (2013/0072887) in view of Nishikawa et al. (2013/0211357) and Zink et al. (2013/0306226), and further in view of Kawakami (2013/0046266).
LaVon, as modified by Nishikawa and Zink, discloses all aspects of the claimed invention with the exception of channels that are substantially devoid of absorbent material disposed in the absorbent cores. Kawakami teaches grooves 32 in the absorbent core of an absorbent article, as shown in figure 2, wherein the grooves 32 are devoid of absorbent material and allow the absorbent core to fold and come into closer contact with the wearer’s body, as disclosed in paragraph [0047]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent cores of LaVon with grooves that are devoid of absorbent material, as taught by Kawakami, to allow for a closer fit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781